Citation Nr: 1812991	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-38 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a non-service-connected pension from March 19, 2012.   


REPRESENTATION

Appellant represented by:	James Dowling, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to August 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin that denied VA pension benefits due failure to complete Eligibility Verification Reports from March 19, 2012.  The Veteran timely appealed.  

In December 2015, the Veteran appointed the above attorney as his representative under 38 C.F.R. § 14.630 for the instant appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran worked in a sheltered environment from March 19, 2012 to September 18, 2015 and earned marginal wages. 

2.  The additional statements and documentation submitted by the Veteran and other on his behalf sufficiently comply with the requested eligibility verification reports for continued receipt of VA pension benefits.


CONCLUSION OF LAW

The criteria for nonservice-connected pension eligibility from March 19, 2012 have been met. 38 U.S.C. §§ 1521, 5107 (2012); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.273, 3.274, 3.275, 2.277 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For background purposes, a March 2014 rating decision granted entitlement to VA non-service-connected Veteran Pension from March 19, 2012.  The letter notified the Veteran that his award was based on no income due to his prior reports.  In May 2014, agency of original jurisdiction (AOJ) requested that the Veteran complete and return VA Form 21-0516-1 Eligibility Verification Report for income earned since March 19, 2012.  After multiple correspondences between the AOJ and the Veteran and others on his behalf, the AOJ denied eligibility for VA pension benefits in May 2015 due to incomplete Eligibility Verification Report responses.  The instant appeal ensued.  

Pursuant to 38 U.S.C. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  

Basic entitlement to improved pension exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C. § 1521 (2012); 38 C.F.R. § 3.3(a)(3) (2017).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. 
§§ 3.21, 3.23.  The MAPR effective for Veteran without spouse or child from December 1, 2011 through December 1, 2012 was $12,256.  The following applicable years have slight MAPR cost of living increases.  

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C. § 1521; 38 C.F.R. § 3.23(b).  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272. 

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare, maintenance, VA pension benefits, payments under Chapter 15, including accrued pension benefits, reimbursement for casualty loss, profit from sale of property, joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner), and medical expenses which have been paid in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  Exclusions from countable income include unreimbursed medical expenses that are in excess of five percent of the applicable MAPR and that have been paid within the 12-month annualization period regardless of when the indebtedness was incurred. 38 C.F.R. § 3.272(g).

The issue in this case is whether the Veteran sufficiently complied with the AOJ's multiple income verification requests beginning in May 2014 and if so, whether his income is below the applicable calendar year MAPR.  As explained below, the Board finds that the Veteran sufficiently complied with the income verification requests and his reported income continues to be well below the applicable MAPR.  

In response to income verification requests, multiple reports were received.  They indicated that the Veteran was working in a sheltered environment operated by the State of Missouri and earned marginal wages.  Notably, the Veteran submitted a Department of Treasury Form W-2 confirming gross wages from the State of Missouri of $2513.72 for 2014.  He also reported $130.67 for 2014 interest income.  The Veteran did not have any other source of income.  

In April 2017, the Veteran summarized his gross wage income for each period in question and confirmed that he last worked in September 2015.  His reported income was well below the applicable MAPR for each year in question from March 19, 2012 onwards.  His April 2017 report is generally consistent with the evidence previously of record.  The Board finds that the information received from the Veteran is sufficiently responsive to the income verification requests.  38 C.F.R. §§ 3.102, 3.227.

Finally, the Board notes that the Veteran reported a bank checking account balance as an asset.  Review of the record shows that the Veteran's income is limited to the marginal wages above and prior non-service-connected pension payments.  As accrued pension payments are excluded from countable income, the Board declines to find that this asset be consumed for the Veteran's maintenance.  38 C.F.R. §§ 3.272, 3.274.

For the above stated reasons, discontinuance of pension from March 19, 2012 was improper.


ORDER

Entitlement to nonservice-connected pension benefits from March 19, 2012 is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


